Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 10/29/21, has been entered. Claims 1-12 remain pending.





Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 7 and 12 limitations, directed to “the first information and the second information are the same or different” are unclear, because limitations “same or different” cover all possible combinations and are not understood. If Applicant intended to indicate that the second information comprises the extended DRX allowance, the claims should be amended to clarify this subject matter. 
Claim 4 limitations are unclear, because they are incomplete, as the essential steps of communication between the UE 501 and the MME 505, shown as S520 and S530 on Fig. 5, are omitted from the claim limitations.
repeating the same information is irrelevant. It is not understood, why the same “first system information” is delivered to the terminal twice.
Other claims are rejected as the dependent claims.



Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive.
On page 7 of the Response, Applicant argues that claims 1-12 are ready for allowance.
Examiner respectfully disagrees.
Claims 1-12 are rejected as unclear. See the rejections above for details.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093. The examiner can normally be reached 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461